Exhibit 10.7

EXECUTION VERSION

SECOND AMENDMENT TO EQUITYHOLDERS’ AGREEMENT

THIS SECOND AMENDMENT (this “Amendment”) of that certain Equityholders’
Agreement dated as of November 28, 2008 (the “Original Agreement”) is entered
into as of December 17, 2012, by and among CLEARWIRE CORPORATION, a Delaware
corporation (the “Company”), SPRINT HOLDCO, LLC, a Delaware limited liability
company (“Sprint”), SN UHC 1, INC., a Delaware corporation (“SN UHC”), EAGLE
RIVER HOLDINGS, LLC, a Washington limited liability company (“Eagle River”),
INTEL CAPITAL WIRELESS INVESTMENT CORPORATION 2008A, a Delaware corporation
(“Intel A”), INTEL CAPITAL CORPORATION, a Delaware corporation (“Intel
Capital”), INTEL CAPITAL (CAYMAN) CORPORATION, a Cayman Islands corporation
(“Intel Cayman”), MIDDLEFIELD VENTURES, INC., a Delaware corporation
(“Middlefield”, and together with Intel A, Intel Capital and Intel Cayman,
“Intel”), and COMCAST CORPORATION, a Pennsylvania corporation, in its capacity
as the Strategic Investor Representative (“Comcast”), as amended by Amendment to
Equityholders’ Agreement, dated as of December 8, 2010 (together with the
Original Agreement, the “Agreement”). Capitalized terms not otherwise defined
herein shall have the meanings ascribed to them in the Agreement.

RECITALS

WHEREAS, Eagle River and the other parties to the Agreement desire to amend the
Agreement such that the Agreement will terminate with respect to Eagle River,
except as provided below.

NOW THEREFORE, the parties hereto agree as follows:

AGREEMENT

1. Termination. The parties agree that the Agreement is hereby amended such that
Eagle River is no longer an Equityholder thereunder and all provisions of the
Agreement are hereby terminated with respect to Eagle River, except that
Sections 4.4, 4.6, 4.7, 4.9, 4.10, 4.15, and 4.17 through 4.20 of the Agreement
(which shall be deemed incorporated into this Amendment) shall not terminate
with respect to Eagle River and shall survive this Amendment.

2. Other Provisions. This Amendment shall be limited as written and nothing
herein shall be deemed to constitute an amendment of any other term, provision
or condition of the Agreement or prejudice any right or remedy that any party
hereto may have or may in the future have under the Agreement or otherwise.
Except as expressly set forth herein and in any waiver executed in accordance
with the terms of the Agreement, all provisions of the Agreement shall remain in
full force and effect.

3. Counterparts. This Amendment may be executed in one or more counterparts,
each of which shall be deemed an original and all of which shall constitute one
and the same Amendment.

4. Confidential Information. This Amendment shall be deemed Confidential
Information as defined in Section 4.7 of the Agreement.



--------------------------------------------------------------------------------

5. Amendment/Assignment. This Amendment may only be amended by an instrument in
writing signed on behalf of each of the parties hereto. No party may assign his
or its rights or delegate his or its duties and obligations to be performed
under this Amendment without the prior written consent of each of the other
parties. Other than with respect to Sprint Nextel and the Strategic Investors
(other than Comcast), which are not signatories to this Amendment but which
shall be third party beneficiaries of this Amendment, no other Person that is
not a party hereto may exercise any right or enforce any obligation under this
Amendment.

6. Agreement. This Amendment sets forth the entire understanding of the parties
with respect to the subject matter contemplated hereby. This Amendment is
binding on and will inure to the benefit of Sprint Nextel and all of the
Equityholders as well as all other parties hereto and their respective
successors and permitted assigns.

7. Effectiveness; References. This Amendment shall become effective as of the
date hereof upon the execution and delivery of counterparts hereof by each of
the parties hereto. Each reference to “hereof”, “hereunder” and “hereby” and
each other similar reference and each reference to “this Agreement” and each
other similar reference in the Agreement shall, after the amendments herein
become effective, refer to the Agreement as amended hereby.

[Remainder of page intentionally left blank]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties to this Amendment have executed this Amendment
as of the date set forth in the first paragraph hereof.

 

INTEL CAPITAL WIRELESS

INVESTMENT CORPORATION 2008A

    INTEL CAPITAL CORPORATION

/s/ Arvind Sodhani

   

/s/ Arvind Sodhani

Name:   Arvind Sodhani     Name:   Arvind Sodhani Title:   President     Title:
  President CLEARWIRE CORPORATION     INTEL CAPITAL (CAYMAN) CORPORATION

/s/ Hope Cochran

   

/s/ Arvind Sodhani

Name:   Hope Cochran     Name:   Arvind Sodhani Title:   Chief Financial Officer
    Title:   President       MIDDLEFIELD VENTURES, INC.      

/s/ Arvind Sodhani

      Name:   Arvind Sodhani       Title:   President

[Signature Page to the Second Amendment to the Equityholders’ Agreement by and
among Clearwire Corporation, Sprint Holdco, LLC, SN UHC 1, Inc., Eagle River
Holdings, LLC, Intel Capital Wireless Investment Corporation 2008A, Intel
Capital Corporation, Intel Capital (Cayman) Corporation, Middlefield Ventures,
Inc., and Comcast Corporation in its capacity as the Strategic Investor
Representative]



--------------------------------------------------------------------------------

SPRINT HOLDCO, LLC By:  

/s/ Charles R. Wunsch

  Name:   Charles R. Wunsch   Title:   President SN UHC 1, INC. By:  

/s/ Charles R. Wunsch

  Name:   Charles R. Wunsch   Title:   President

[Signature Page to the Second Amendment to the Equityholders’ Agreement by and
among Clearwire Corporation, Sprint Holdco, LLC, SN UHC 1, Inc., Eagle River
Holdings, LLC, Intel Capital Wireless Investment Corporation 2008A, Intel
Capital Corporation, Intel Capital (Cayman) Corporation, Middlefield Ventures,
Inc., and Comcast Corporation in its capacity as the Strategic Investor
Representative]



--------------------------------------------------------------------------------

EAGLE RIVER HOLDINGS, LLC By:   Eagle River Inc., its Manager By:  

/s/ Amit Mehta

  Name:   Amit Mehta   Title:   Vice President

[Signature Page to the Second Amendment to the Equityholders’ Agreement by and
among Clearwire Corporation, Sprint Holdco, LLC, SN UHC 1, Inc., Eagle River
Holdings, LLC, Intel Capital Wireless Investment Corporation 2008A, Intel
Capital Corporation, Intel Capital (Cayman) Corporation, Middlefield Ventures,
Inc., and Comcast Corporation in its capacity as the Strategic Investor
Representative]



--------------------------------------------------------------------------------

COMCAST CORPORATION,
as the Strategic Investor Representative By:  

/s/ Robert S. Pick

  Name:   Robert S. Pick   Title:   Senior Vice President

[Signature Page to the Second Amendment to the Equityholders’ Agreement by and
among Clearwire Corporation, Sprint Holdco, LLC, SN UHC 1, Inc., Eagle River
Holdings, LLC, Intel Capital Wireless Investment Corporation 2008A, Intel
Capital Corporation, Intel Capital (Cayman) Corporation, Middlefield Ventures,
Inc., and Comcast Corporation in its capacity as the Strategic Investor
Representative]